Citation Nr: 1641680	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-47 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a neurological disability of the upper extremities.

4.  Entitlement to service connection for Gulf War syndrome manifested by a psychiatric disability with impaired concentration and depression, to include as secondary to service-connected low back disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for a formal hearing before a decision review officer (DRO) in September 2010; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In November 2012, the Board inter alia remanded the claims for further development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the thoracic and cervical spine claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a June 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In October 2014, the Veteran was informed that his then counsel, Mr. David L. Huffman, is no longer authorized to represent VA claimants effective August 8, 2014.  He was afforded the opportunity to appoint another representative.  In a June 2015 letter, the Veteran indicated that he will be proceeding without representation.

In a June 2015 letter, the Veteran, who is incarcerated, requested a videoconference hearing before a Veterans Law Judge.  From August 2015 through July 2016, the Board attempted to arrange for a videoconference hearing at the Veteran's place of incarceration.  See the Report of Contact dated July 2016.  However, due to the incompatibility of videoconference equipment, no such hearing could be conducted.  Id.  The Veteran was notified of the Board's inability to accommodate his hearing request in a July 2016 letter.  He did not respond.

The issues of entitlement to service connection for a neurological disability of the upper extremities and Gulf War syndrome manifested by a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a thoracic spine disability that is related to his military service.

2.  A chronic cervical spine disability, to include degenerative disc disease (DDD), did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a thoracic spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486.

By a letter dated in April 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The Board notes that the pending claims were remanded in November 2012 in order to obtain a VA examination as to the pending claims.
Pursuant to the Board Remand, the Veteran was afforded a pertinent VA examination with a medical opinion in June 2014, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the June 2014 VA examination report and medical opinion are adequate for evaluation purposes, as to the claims decided herein.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

a. Thoracic spine disability

In this matter, the Veteran asserts that he has a thoracic spine disability due to an in-service motor vehicle accident.  See the Veteran's notice of disagreement (NOD) dated November 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Veteran served on active duty from June 1989 to May 1993.  The record reflects that he was involved in a motor vehicle accident in June 1991, at which time he complained of back pain.  In a July 1991 follow-up STR, it was noted that the Veteran had a "back strain resolving with tender right paraspinous area T3-T8."  The remainder of the Veteran's STRs, including his April 1993 separation examination, did not document any further complaints or diagnoses related to the thoracic spine.

Crucially, the competent and probative evidence of record contains no showing of a current thoracic spine disability.  Indeed, the Veteran was afforded a VA examination in June 2014, at which time the examiner reported that the Veteran is not diagnosed with a thoracic spine disability.  Contemporaneous x-rays documented a normal thoracic spine.  These findings are consistent with the treatment and evaluation records contained in the claims file, which do not document the presence of thoracic spine disability.

In the absence of disability, service connection is not warranted.  The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is undisputed that the Veteran has back pain; he is service-connected for a lumbar spine disability.  To the extent that the Veteran asserts that previous symptoms of back pain are indicative of a thoracic spine disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that back pain may be a symptom of thoracic spine disability would likely be known to the Veteran; therefore, his contention that he has experienced back pain has some tendency to establish a diagnosis.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Moreover, there is no medical evidence documenting a thoracic spine disability; rather, the Veteran's back pain and related symptomatology has been attributed to his service-connected lumbar spine disability.  See the VA examination report dated June 2014.  To this end, the Board finds the clinical evidence documenting no current diagnosis of a thoracic spine disability to be more probative that the Veteran's self-report of general back pain.  The June 2014 VA examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

The Veteran does not have a thoracic spine disability that is related to service.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Therefore, the Veteran's claim of entitlement to service connection for a thoracic spine disability is denied.

b. Cervical spine disability

In this matter, the Veteran asserts that he has a cervical spine disability, which was incurred as a result of an in-service motor vehicle accident.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from June 1989 to May 1993.  His STRs dated June 1991 show that he was treated for complaints of neck pain and stiffness following a motor vehicle accident.  The Veteran continued to endorse neck pain and stiffness at a follow-up appointment in June 1991.  However, the Veteran's subsequent STRs, including his April 1993 separation examination, did not document any further complaints of neck symptomatology.

A review of the Veteran's post-service treatment records documents his report of cervical pain in March 2008.  A contemporaneous physical examination revealed paracervical muscle tenderness, bilaterally, without spasm.  A May 2008 VA treatment record indicated that recent magnetic resonance imaging (MRI) documented DDD of the cervical spine.  The Veteran reported that "he has been having trouble with his neck for years now, at least since 2000."

The Veteran was afforded a VA examination in September 2008, at which time the examiner confirmed a diagnosis of DDD of the cervical spine.  The examiner reported that he could not resolve the question of medical nexus without resorting to mere speculation.  The examiner explained that the Veteran "clearly complained of neck stiffness after [the] accident in 1991."  However, there was no additional mention of neck pain upon the Veteran's separation from service.  The examiner noted the Veteran's May 2008 report that he has had neck pain since 2000, nine years after the in-service motor vehicle accident.  The examiner then stated, "I cannot resolve without resorting to mere speculation as there are no treatment records where Veteran has been treated for neck pain between his accident and most recent VA records."

Pursuant to the Board Remand, the Veteran was afforded a VA examination in June 2014 at which time the examiner confirmed a diagnosis of DDD of the cervical spine.  The examiner reviewed the evidence of record and concluded that the claimed disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "[t]his Veteran did have some complaints of upper neck pain on the day of his MVA . . . There was no other mention of the Veteran having a neck condition while in the military" to include the Veteran's March 1993 separation examination.  The examiner continued, "[t]he Veteran has been followed at this VAMC since [August 2006] and there was no mention of cervical . . . pain until an ER note dated [March 2008] in which he had pain in the neck and arms."  The examiner concluded, "I would concur with the opinion expressed with the C&P examination of [September 2008] in which there is no documentation to support the contention that there is a cervical . . . spine condition that is resultant from the MVA that occurred in 1991 while in the military."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed cervical spine disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the June 2014 VA medical opinion was based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the June 2014 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the June 2014 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a cervical spine disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to a chronic orthopedic disability is commonly known and, therefore, the Veteran's contention that he has a chronic neck disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with degenerative changes of the cervical spine during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The evidence does not document a diagnosis of DDD of the cervical spine prior to May 2008.  C.f., Walker, 708 F.3d at 1331.  When the Veteran filed his initial claim for compensation in 2004, he did not mention a neck disability.  Notably, a July 2005 VA examination did not document any complaints related to the Veteran's cervical spine.  The June 2014 VA examiner noted the absence of pertinent complaints in the clinical record and felt this fact was significant when considering the degenerative changes in the spine that were subsequently identified.  The claim that pertinent symptoms were continuous and identical to in-service symptoms is not convincing.  Finally, the Veteran's contentions regarding chronic neck symptomatology dating from service are less probative than the findings of the June 2014 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a thoracic spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

In the November 2012 Remand, the Board determined that the Veteran should be afforded a VA examination with medical opinion to address the nature and etiology of his claimed bilateral upper extremity neurological disability.  The November 2012 decision also remanded the issue of entitlement to service connection for Gulf War syndrome manifested by a psychiatric disability with impaired concentration and depression, to include as due to the service-connected lumbar spine disability.  The Remand provided detailed instructions concerning the opinions sought as to both claims.

The Veteran was afforded a VA examination in June 2014 at which time a neurological examination was performed.  The examiner indicated that the Veteran did not have a neurological disability of the upper extremities.  Specifically, the examiner stated, that "[t]he present cervical spine condition would have had its onset sometime in 2008 and thus any ulnar nerve complaint (of which there was no indication of on this exam) also would not be secondary to any present cervical spine condition."  The Board notes that, in rendering his findings, the examiner failed to address the notations of carpal tunnel symptomatology contained the Veteran's VA treatment records.  See, e.g., the VA treatment records dated December 2007, March 2008, and May 2008.  Moreover, the examiner's opinion failed to address the question of direct service connection.
With respect to the Gulf War Syndrome claim, the Veteran was afforded a VA psychological examination in June 2014 at which time the examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner then stated that he could not provide an opinion as to the etiology of the diagnosed disability "[w]ithout resorting to speculation."  However, in the June 2014 VA examination report, the examiner failed to address STRs, which documented in-service psychological complaints.  In particular, a July 1989 STR documented a "low level of sadness secondary to three recent deaths since boot camp."  Additionally, in a January 1990 STR it was noted that the Veteran had been under a lot of stress due to "personal problems" at home lately.  Further, a little more than 17 months after his military discharge, in November 1994, the Veteran received VA treatment for complaints of nightmares.  At the time, it was noted that the Veteran "is not able to rest well since returning from service.  Long, irregular hours of duty are cited as the precipitating factors."  He was diagnosed with adjustment reaction with anxiety at that time.  This diagnosis was confirmed and continued in February 1995.  Accordingly, the June 2014 VA examiner's opinion is inadequate because the examiner failed to thoroughly review and discuss the Veteran's medical history.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a neurological disability of the upper extremities and Gulf War Syndrome manifested by a psychiatric disability must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from June 2014.  All such available documents must be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA neurological examination to determine the nature and etiology of the claimed neurological disability of the upper extremities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests, including nerve conduction testing, should be conducted as appropriate, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military neurological symptomatology.

The examiner should either diagnose or rule out a diagnosed neurological disability of the upper extremities.  The examiner should address the notations of carpal tunnel symptomatology contained the Veteran's VA treatment records.  See, e.g., the VA treatment records dated December 2007, March 2008, and May 2008.  .

(a) If a neurological disability is diagnosed, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's neurological disability of the upper extremities had its clinical onset during his active duty.

(b) Is it at least as likely as not that any current neurological disability of the upper extremities was caused or aggravated by a service-connected disability, to specifically include the lumbar spine disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The absence of evidence of treatment for upper extremity complaints in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature and etiology of any current psychiatric disorder manifested by impaired memory and concentration.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a) The examiner should document the Veteran's current psychiatric disability.

(b) The VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed acquired psychiatric disorder had its(their) clinical onset in service, or (in the case of a psychosis) within the first post service year, or is(are) otherwise related to a disease or injury incurred in service, to include his service in the Persian Gulf.  In providing his/her opinion, the examiner should address the in-service and post-service complaints (see the STRs dated July 1989 and January 1990, and the VA treatment records dated November 1994 and February 1995), as described above.

In answering this question, the examiner should also address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

(c) Is it at least as likely as not that any current psychiatric disorder was caused or aggravated by a service-connected disability, to specifically include the lumbar spine disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


